This writ of certiorari brings up for review a judgment of the Atlantic City District Court in a landlord and tenant case awarding to the landlord a judgment for possession of the leased premises against the prosecutrix.
Prosecutrix concedes that under the provisions of the statutes,R.S. 2:58-26 and R.S. 2:32-273, a review of the judgment in a case such as this is permissible only where the court lacked jurisdiction, and contends that there was such a lack in this case.
Two points are made. First, that the proofs showed that the landlord had accepted rent covering a period beyond the expiration of the lease and had, therefore, created a periodic tenancy. If this be so and if the trial court committed error in his disposition of this point, it still does not amount to a failure of jurisdiction in the District Court to entertain and determine a landlord and tenant case. *Page 241 
It is also urged that the written demand for possession did not comply with regulations of the Office of Price Administration. It is not contended that the provisions of the statutes of this state were not complied with or that there was a failure in any of the steps necessary for a landlord to institute such a suit against a tenant. This objection does not amount to a jurisdictional question.
The case comes within the holding of Sbrolla v. Hess,133 N.J.L. 71, where this court quoted from the case of Munday v.Vail, 34 Id. 418, as follows:
"Jurisdiction may be defined to be the right to adjudicate concerning the subject-matter in the given case. To constitute this there are three essentials: First. The court must have cognizance of the class of cases to which the one to be adjudged belongs. Second. The proper parties must be present. And, third. The point decided must be, in substance and effect, within the issue." Cf. Seidel v. Cahajla, 129 N.J.L. 314.
All three of these elements are present in this case. The District Court is given by statute jurisdiction of landlord and tenant cases. The parties were brought in court in accordance with the statutes and rules of the court. The point decided, the landlord's right to possession, was the very thing put in issue by the proceeding.
If the affidavit is sufficient and there is any supporting evidence at all, the jurisdiction of the court is established and this court will not look further. Hilyard v. Heinzer, 3 N.J.Mis. R. 343; affirmed, 102 N.J.L. 217. In the instant case the affidavit was not challenged in the court below and is not challenged here. The evidence is not before us but the court found the facts as alleged in the affidavit, so we must assume that there was evidence in support thereof. The challenge to the jurisdiction made in the court below came after the close of the plaintiff's case and at the end of the entire case. The matters sought to be raised there and here go to the propriety of the court's findings of fact and may not be reviewed here.
The writ is dismissed, with costs. *Page 242